        Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LYLE MOODY,

        Plaintiff,

vs.                                                                          No. CIV 18-1189 JB/KK

DOLLAR TREE STORE NO. 2967,

        Defendant.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition, filed July 24, 2019 (Doc. 22)(“PFRD”). The PFRD notifies the

parties of their ability to file objections within fourteen days and that the failure to file objections

within that timeframe waives appellate review. See PFRD at 19. The parties had until August 12,

2019, at the latest, to file any objections to the PFRD. 1 See PFRD at 19. To date, the parties have

not filed any objections.

              LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS
                         AND RECOMMENDATIONS

        District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition. See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the required

proceedings when assigned, without the parties’ consent, to hear a pretrial matter dispositive of a

claim or defense or a prisoner petition challenging the conditions of confinement.”). Rule 72(b)(2)



        1
        Objections were due within fourteen days of the PFRD’s service, with three additional
days allowed to the Plaintiff because he was served by mail. See 28 U.S.C. § 636(b)(1); Fed. R.
Civ. P. 6(d). Seventeen days after July 24, 2019, was August 9, 2019, a Saturday, and Plaintiff
Lyle Moody’s objections were therefore due on Monday, August 12, 2019, the next business day.
See Fed. R. Civ. P. 6(a)(1)(C).
        Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 2 of 10




of the Federal Rules of Civil Procedure governs objections: “Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Finally, when resolving

objections to a Magistrate Judge’s proposal, “[t]he district judge must determine de novo any part

of the magistrate judge’s disposition that has been properly objected to. The district judge may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). Similarly, 28 U.S.C.

§ 636 provides:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to a magistrate’s report enables the district judge to focus attention

on those issues -- factual and legal -- that are at the heart of the parties’ dispute.” United States v.

One Parcel of Real Property, With Buildings, Appurtenances, Improvements, and Contents,

Known As: 2121 East 30th Street, Tulsa Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)(“One

Parcel”)(quoting Thomas v. Arn, 474 U.S. 140, 147 (1985)). As the United States Court of

Appeals for the Tenth Circuit has noted, “the filing of objections advances the interests that

underlie the Magistrate’s Act, 2 including judicial efficiency.” One Parcel, 73 F.3d at 1059 (citing

Niehaus v. Kansas Bar Ass’n, 793 F.2d 1159, 1165 (10th Cir. 1986); United States v. Walters, 638

F.2d 947, 950 (6th Cir. 1981)).




       2
           Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.
                                                 -2-
        Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 3 of 10




       The Tenth Circuit has held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the

policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s]

adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (quoting Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991)). “[O]nly an objection that is sufficiently specific to focus the district court’s

attention on the factual and legal issues that are truly in dispute will advance the policies behind

the Magistrate’s Act.” One Parcel, 73 F.3d at 1060. In addition to requiring specificity in

objections, the Tenth Circuit has stated that “[i]ssues raised for the first time in objections to the

magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426

(10th Cir. 1996); see United States v. Garfinkle, 261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this

circuit, theories raised for the first time in objections to the magistrate judge’s report are deemed

waived.”). In an unpublished opinion, the Tenth Circuit has stated that “the district court correctly

held that [a petitioner] had waived [an] argument by failing to raise it before the magistrate.”

Pevehouse v. Scibana, 229 F. App’x 795, 796 (10th Cir. 2007)(unpublished). 3



       3
         Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored. However,
       if an unpublished opinion or order and judgment has persuasive value with respect
       to a material issue in a case and would assist the court in its disposition, we allow
       a citation to that decision.

                                                -3-
        Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 4 of 10




       In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely but too general. See One Parcel, 73 F.3d at 1060.

The Supreme Court of the United States of America -- in the course of approving the United States

Court of Appeals for the Sixth Circuit’s use of the waiver rule -- has noted:

               It does not appear that Congress intended to require district court review of
       a magistrate’s factual or legal conclusions, under a de novo or any other standard,
       when neither party objects to those findings. The House and Senate Reports
       accompanying the 1976 amendments do not expressly consider what sort of review
       the district court should perform when no party objects to the magistrate’s report.
       See S. Rep. No. 94-625, pp. 9-10 (1976)(hereinafter Senate Report); H.R. Rep. No.
       94-1609, p. 11 (1976), U.S. Code Cong. & Admin. News 1976, p. 6162 (hereinafter
       House Report). There is nothing in those Reports, however, that demonstrates an
       intent to require the district court to give any more consideration to the magistrate’s
       report than the court considers appropriate. Moreover, the Subcommittee that
       drafted and held hearings on the 1976 amendments had before it the guidelines of
       the Administrative Office of the United States Courts concerning the efficient use
       of magistrates. Those guidelines recommended to the district courts that “[w]here
       a magistrate makes a finding or ruling on a motion or an issue, his determination
       should become that of the district court, unless specific objection is filed within a
       reasonable time.” See Jurisdiction of United States Magistrates, Hearings on S.
       1283 before the Subcommittee on Improvements in Judicial Machinery of the
       Senate Committee on the Judiciary, 94th Cong., 1st Sess., 24 (1975) (emphasis
       added) (hereinafter Senate Hearings). The Committee also heard Judge [Charles]
       Metzner of the Southern District of New York, the chairman of a Judicial
       Conference Committee on the administration of the magistrate system, testify that
       he personally followed that practice. See id. at 11 (“If any objections come in, . . .
       I review [the record] and decide it. If no objections come in, I merely sign the
       magistrate’s order.”). The Judicial Conference of the United States, which
       supported the de novo standard of review eventually incorporated in
       § 636(b)(1)(C), opined that in most instances no party would object to the
       magistrate’s recommendation, and the litigation would terminate with the judge’s
       adoption of the magistrate’s report. See Senate Hearings, at 35, 37. Congress
       apparently assumed, therefore, that any party who was dissatisfied for any reason
       with the magistrate’s report would file objections, and those objections would
       trigger district court review. There is no indication that Congress, in enacting


United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that Pevehouse
v. Scibana has persuasive value with respect to a material issue, and will assist the Court in its
disposition of this Memorandum Opinion and Order.




                                                -4-
        Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 5 of 10




       § 636(b)(1)(C)), intended to require a district judge to review a magistrate’s report
       to which no objections are filed. It did not preclude treating the failure to object as
       a procedural default, waiving the right to further consideration of any sort. We thus
       find nothing in the statute or the legislative history that convinces us that Congress
       intended to forbid a rule such as the one adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (footnotes omitted).

       The Tenth Circuit also has noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting

Moore v. United States, 950 F.2d at 659 (“We join those circuits that have declined to apply the

waiver rule to a pro se litigant’s failure to object when the magistrate’s order does not apprise the

pro se litigant of the consequences of a failure to object to findings and recommendations.”)

(citations omitted). Cf. Thomas v. Arn, 474 U.S. at 154 (“Any party that desires plenary

consideration by the Article III judge of any issue need only ask. [A failure to object] does not

preclude further review by the district judge, sua sponte or at the request of a party, under a de

novo or any other standard.”). In One Parcel, the Tenth Circuit noted that the district judge had

decided sua sponte to conduct a de novo review despite the lack of specificity in the objections,

but the Tenth Circuit held that it would deem the issues waived on appeal because that would

advance the interests underlying the waiver rule. See 73 F.3d at 1060-61 (citing cases from other

courts of appeals where district courts elected to address merits despite potential application of

waiver rule, but courts of appeals opted to enforce waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s proposed

findings and recommendation, “on [] dispositive motions, the statute calls for a de novo

determination, not a de novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). The

Tenth Circuit has stated that a de novo determination, pursuant to 28 U.S.C. § 636(b), “requires

the district court to consider relevant evidence of record and not merely review the magistrate



                                                -5-
        Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 6 of 10




judge’s recommendation.” Griego v. Padilla (In re Griego), 64 F.3d 580, 583-84 (10th Cir. 1995).

The Supreme Court has noted that, although a district court must make a de novo determination of

the objections to recommendations under 28 U.S.C. § 636(b)(1), the district court is not precluded

from relying on the Magistrate Judge’s proposed findings and recommendations. See United

States v. Raddatz, 447 U.S. at 676 (“[I]n providing for a ‘de novo determination’ rather than de

novo hearing, Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations.”)(quoting 28 U.S.C. § 636(b)(1)); see Bratcher v. Bray-Doyle Indep. Sch. Dist.

No. 42 of Stephens Cty., 8 F.3d 722, 724-25 (10th Cir. 1993)(holding that the district court’s

adoption of the Magistrate Judge’s “particular reasonable-hour estimates” is consistent with a de

novo determination, because “the district court ‘may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate,’ . . . [as] ‘Congress intended to permit

whatever reliance a district judge, in the exercise of sound judicial discretion, chose to place on a

magistrate’s proposed findings and recommendations’”)(quoting 28 U.S.C. § 636(b)(1); United

States v. Raddatz, 447 U.S. at 676)(emphasis omitted).

       Where no party objects to the Magistrate Judge’s proposed findings and recommended

disposition, the Court has, as a matter of course in the past and in the interests of justice, reviewed

the Magistrate Judge’s recommendations. In Workheiser v. City of Clovis, No. CIV 12-0485

JB/GBW, 2012 WL 6846401 (D.N.M. Dec. 28, 2012)(Browning, J.), where the plaintiff failed to

respond to the Magistrate Judge’s proposed findings and recommended disposition, although the

Court determined that the plaintiff “has waived his opportunity for the Court to conduct review of

the factual and legal findings in the PFRD,” the Court nevertheless conducted such a review. 2012

WL 6846401, at *3. The Court generally does not review the Magistrate Judge’s proposed findings



                                                 -6-
        Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 7 of 10




and recommended disposition de novo where there is no objection, and determine independently

necessarily what it would do if the issues had come before the Court first, but rather adopts the

proposed findings and recommended disposition where “[t]he Court cannot say that the Magistrate

Judge’s recommendation . . . is clearly erroneous, arbitrary, [obviously] 4 contrary to law, or an

abuse of discretion.” Workheiser v. City of Clovis, 2012 WL 6846401, at *3. This review, which

is deferential to the Magistrate Judge’s work when there is no objection, nonetheless provides

some review in the interest of justice, and seems more consistent with the intent of the waiver rule

than no review at all or a full-fledged review. Accordingly, the Court considers this standard of

review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in those Reports,




       4
          The Court previously used as the standard for review when a party does not object to the
Magistrate Judge’s proposed findings and recommended disposition whether the recommendation
was “clearly erroneous, arbitrary, contrary to law, or an abuse of discretion,” thus omitting
“obviously” in front of contrary to law. Solomon v. Holder, No. CIV 12-1039 JB/LAM, 2013 WL
499300, at *4 (D.N.M. Jan. 31, 2013)(Browning, J.)(adopting the recommendation to which there
was no objection, stating: “The Court determines that the PFRD is not clearly erroneous, arbitrary,
contrary to law, or an abuse of discretion, and accordingly adopts the recommendations therein.”);
O’Neill v. Jaramillo, No. CIV 11-0858 JB/GBW, 2013 WL 499521 (D.N.M. Jan. 31,
2013)(Browning, J.)(“Having reviewed the PRFD under that standard, the Court cannot say that
the Magistrate Judge’s recommendation is clearly erroneous, arbitrary, contrary to law, or an abuse
of discretion. The Court thus adopts [Magistrate] Judge Wormuth’s PFRD.” (citing Workheiser
v. City of Clovis, 2012 WL 6846401, at *3)); Galloway v. JP Morgan Chase & Co., No. CIV 12-
0625 JB/RHS, 2013 WL 503744 (D.N.M. Jan. 31, 2013)(Browning, J.)(adopting the Magistrate
Judge’s recommendations upon determining that they were not “clearly contrary to law, or an
abuse of discretion.”). The Court does not believe that “contrary to law” accurately reflects the
deferential standard of review that the Court intends to use when there is no objection. Finding
that a Magistrate Judge’s recommendation is contrary to law would require the Court to analyze
the Magistrate Judge’s application of law to the facts or the Magistrate Judge’s delineation of the
facts -- in other words performing a de novo review, which is required when a party objects only
to the recommendations. The Court concludes that adding “obviously” to the standard better
reflects that the Court is not performing a de novo review of the Magistrate Judge’s
recommendations. Going forward, therefore, the Court will, as it has done for some time now,
review the Magistrate Judge’s recommendations to which there are no objections for whether the
recommendations are clearly erroneous, arbitrary, obviously contrary to law, or an abuse of
discretion.

                                               -7-
        Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 8 of 10




however, that demonstrates an intent to require the district court to give any more consideration to

the magistrate’s report than the court considers appropriate.”). The Court is reluctant to have no

review at all when its name will be at the bottom of an order adopting the Magistrate Judge’s

proposed findings and recommendations.

                                            ANALYSIS

       The Court carefully reviewed the PFRD, and the relevant briefs, including Defendant’s

Motion to Dismiss Plaintiff’s Complaint, filed December 21, 2018 (Doc. 5)(“MTD”), and the

Plaintiff’s Motion to Dismiss without Prejudice or, in the Alternative, to Transfer Plaintiff’s Case

to State District Court, filed June 14, 2019 (Doc. 18)(“Moody’s MTD”). The Court did not review

the PFRD de novo, because the parties have not objected to it, but rather reviewed the PFRD of

the Honorable Kirtan Khalsa, United States Magistrate Judge for the District of New Mexico, to

determine if it is clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.

The Court determines that the PFRD is not clearly erroneous, arbitrary, obviously contrary to law,

or an abuse of discretion. Accordingly, the Court will adopt the PFRD.

       In addition, the Court will deny the request for an award of attorneys’ fees and costs that

Defendant Dollar Tree Store No. 2967 makes in its Motion to Dismiss Plaintiff’s Complaint, as

well as in its reply in support of the motion. 5 See MTD at 11; PFRD at 3. Dollar Tree offers no

basis or reason for such an award beyond the bare request, and it would be improper for the Court

to speculate on these points.

       IT IS ORDERED that: (i) the Magistrate Judge’s Proposed Findings and Recommended

Disposition, filed July 24, 2019 (Doc. 22), is adopted; (ii) the Defendant’s Motion to Dismiss




       5
           The PFRD did not address this request. See generally PFRD 1-19.


                                                -8-
        Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 9 of 10




Plaintiff’s Complaint, filed December 21, 2018 (Doc. 5)(“MTD”), is granted in part and denied in

part as follows: (a) Plaintiff Lyle Moody’s claim under the New Mexico Human Rights Act, N.M.

Stat. Ann. §§ 28-1-1 to -15 (“NMHRA”) is dismissed without prejudice for lack of subject-matter

jurisdiction pursuant to rule 12(b)(1) of the Federal Rules of Civil Procedure; if Moody can

plausibly and in good faith allege that he complied with the NMHRA’s grievance procedures with

respect to this claim or that he is entitled to a waiver of the jurisdictional requirement that he

exhaust his administrative procedures, he may refile it; 6 (b) Moody’s prima facie tort claims are

dismissed with prejudice for failure to state a claim pursuant to rule 12(b)(6) of the Federal Rule

of Civil Procedure; (c) Moody’s claim under the New Mexico Unfair Practices Act, N.M. Stat.

Ann. §§ 57-12-1 to -26 is dismissed without prejudice for failure to state a claim pursuant to rule

12(b)(6) of the Federal Rules of Civil Procedure; (d) Defendant Dollar Tree Store No. 2967’s

request for an award of attorneys’ fees and costs incurred in bringing its MTD is denied; and

(iii) Moody’s Motion to Dismiss without Prejudice or, in the Alternative, to Transfer Plaintiff’s

Case to State District Court, filed June 14, 2019 (Doc. 18), is denied as moot.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE




       6
        Three of the Plaintiff’s recent filings, each of which asks the Court to either dismiss this
matter without prejudice or remand it to state court, suggest that he may not wish to refile his
NMHRA claim in this Court. See Moody’s MTD at 1-2; Plaintiff’s Clarification To Dismiss
Without Prejudice, And Motion to Remand To The District Court of the State of new Mexico
County of Bernalillo, filed June 21, 2019 (Doc. 19); Plaintiff’s Motion And Verification To This
Court And To The Defendant That Plaintiff Did Mail One Copy Of Two Letters To The Dollar
Tree Store, Inc. In Accordance To State Guidelines Pursuant To Plaintiff Exhaustion Of
Administrative Remedies Under Rule 12(8)(6), Section 28 Rist v. Design Ctr. At Floor Concepts,
2013-NMCA-109, filed July 16, 2019 (Doc. 21). Moody is, of course, not obligated to file his
claim.
                                               -9-
      Case 1:18-cv-01189-JB-KK Document 24 Filed 09/10/19 Page 10 of 10




Counsel:

Lyle V. Moody
Albuquerque, New Mexico

      Plaintiff pro se

Andrea K. Robeda
Danny W. Jarrett
Jackson Lewis P.C.
Albuquerque, New Mexico

      Attorneys for the Defendant




                                    - 10 -
